Name: Commission Implementing Regulation (EU) 2016/657 of 27 April 2016 entering a name in the register of traditional specialities guaranteed (LietuviÃ ¡kas skilandis (TSG))
 Type: Implementing Regulation
 Subject Matter: marketing;  foodstuff;  Europe;  consumption
 Date Published: nan

 28.4.2016 EN Official Journal of the European Union L 114/6 COMMISSION IMPLEMENTING REGULATION (EU) 2016/657 of 27 April 2016 entering a name in the register of traditional specialities guaranteed (LietuviÃ ¡kas skilandis (TSG)) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1151/2012 of the European Parliament and of the Council of 21 November 2012 on quality schemes for agricultural products and foodstuffs (1), and in particular Article 26 and Article 52(2) thereof, Whereas: (1) In accordance with Article 26 of Regulation (EU) No 1151/2012, Lithuania submitted the name LietuviÃ ¡kas skilandis in view of enabling it to be registered in the register of traditional specialities guaranteed provided for in Article 22 of Regulation (EU) No 1151/2012. (2) The name Skilandis had previously been registered (2) without reservation of name in accordance with Article 13(1) of Council Regulation (EC) No 509/2006 (3) as traditional speciality guaranteed. Following the national opposition procedure referred to in the second subparagraph of Article 26(1) of Regulation (EU) No 1151/2012, the name Skilandis was complemented by the term LietuviÃ ¡kas that identifies its traditional and specific character, in accordance with the third subparagraph of Article 26(1) of Regulation (EU) No 1151/2012. (3) The submission of the name LietuviÃ ¡kas skilandis was examined by the Commission and subsequently published in the Official Journal of the European Union (4). (4) As no statement of opposition under Article 51 of Regulation (EU) No 1151/2012 has been received by the Commission, the name LietuviÃ ¡kas skilandis should therefore be entered in the register, HAS ADOPTED THIS REGULATION: Article 1 The name LietuviÃ ¡kas skilandis (TSG) is hereby entered in the register. The product specification of the TSG Skilandis shall be deemed to be the specification referred to in Article 19 of Regulation (EU) No 1151/2012 for the TSG LietuviÃ ¡kas skilandis with reservation of name. The name specified in the first paragraph denotes a product in Class 1.2. Meat products (cooked, salted, smoked, etc.), as listed in Annex XI to Commission Implementing Regulation (EU) No 668/2014 (5). Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 April 2016. For the Commission The President Jean-Claude JUNCKER (1) OJ L 343, 14.12.2012, p. 1. (2) Commission Regulation (EU) No 29/2010 of 14 January 2010 entering a designation in the register of traditional specialities guaranteed (Skilandis (TSG)) (OJ L 10, 15.1.2010, p. 1). (3) Council Regulation (EC) No 509/2006 of 20 March 2006 on agricultural products and foodstuffs as traditional specialities guaranteed (OJ L 93, 31.3.2006, p. 1). Regulation repealed and replaced by Regulation (EU) No 1151/2012. (4) OJ C 355, 27.10.2015, p. 28. (5) Commission Implementing Regulation (EU) No 668/2014 of 13 June 2014 laying down rules for the application of Regulation (EU) No 1151/2012 of the European Parliament and of the Council on quality schemes for agricultural products and foodstuffs (OJ L 179, 19.6.2014, p. 36).